DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Minseung Ahn; Agent of Record (Reg. No. 76,611) on 12/30/2020 and 01/08/2021.

Claim 1 has been amended and replaced by the following: 
--1. (Currently Amended) A refrigerator comprising: a cabinet; a storage compartment that is provided in the cabinet and that defines a space configured to receive a storage item; a door configured to open and close the space defined by the storage compartment; a first cold air supply duct and a second cold air supply duct provided respectively on left and right sides of the storage compartment, the first cold air supply duct and the second cold air supply duct being configured to supply different amounts of cold air; and a storage unit configured to be pushed into or pulled from the storage compartment in a front-and-rear direction along with the door, the storage unit including a first storage unit provided on the left side, and a second storage unit provided on the right side[[,]]; a temperature sensor that is configured to measure a temperature inside of the storage compartment; and a controller configured to, based on measurement of the temperature sensor, maintain the first storage unit and the second storage unit ; and wherein the duct unit is provided with a first damper and a second damper, which selectively open or close the first cold air supply duct and the second cold air supply duct respectively.--

Claim 11 has been cancelled.
Claim 20 has been cancelled.

Allowable Subject Matter
2.         Claims 1-10 and 12-19 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the refrigerator comprising: a storage compartment; a door configured to open and close a space defined by the storage compartment; a first cold air supply duct and a second cold air supply duct provided respectively on left and right sides of the storage compartment, the first cold air supply duct and the second cold air supply duct being configured to supply different amounts of cold air; and a storage unit configured to be pushed into or pulled from the storage compartment in a front-and-rear direction along with the door, the storage unit including a first storage unit provided on the left side, and a second storage unit provided on the right side; a temperature sensor that is configured to measure a temperature inside of the storage compartment; and a controller configured to, based on measurement of the temperature sensor, maintain the first storage unit and the second storage unit at different temperatures, wherein the first cold air supply duct and the second cold air supply duct are connected to a duct unit, and 
The following references (US 20150059399 A1) to HWANG et al., (US 20100218514 A1) to Bertolini et al., (US 20110259036 A1) to Lim et al., and (US 20100175403 A1) to KIM; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

01/15/2021